Van Dusen, P. J.,
concurring:
As is demonstrated by the majority opinion and the dissenting opinion, there has been and is a great deal of difference of view as to the proper effect to be given to a testamentary gift to a person and her issue. The question here is as to the meaning of these words used by a testatrix in a will of 1913; and I think that we are in a position to start afresh to determine as best we can what they meant to her, without being hampered by special meanings of these words in the distant past.
For reasons which were remembered by Lord Coke, but may have been forgotten by the modern lawyer, it was thought that a conveyance of land to B without more was a conveyance for life only; and to indicate that B had the whole title (fee simple) his heirs must be added as grantees: Brown v. Mattocks, 103 Pa. 16. The Act of April 1,1909, P. L. 91,21 PS §2, has changed this. Nevertheless, in the deeds which we use in our daily transactions, we cling to the old language.
So in wills — a devise to B was a devise to him for life only, until the Act of April 8, 1833, P. L. 249, superseded by section 12 of the Wills Act of June 7, 1917, P. L. 403, 20 PS §224.
When the conveyance was to B and the heirs of his body an estate tail was created. That estate has, of course, been turned into an estate in fee simple by the Act of April 27,1855, P. L. 368, 68 PS §124. See also section 13 of the Wills Act, 20 PS §225.
*596In each case the quality of B’s interest was indicated by words which had an established meaning, but which did not of themselves convey that meaning to the layman, and which required expansion and interpretation.
No such words were ever necessary to grant the full title to personalty: 26 C. J. S. 397.
In the present case we are dealing with the gift of the remainder interest in a trust fund composed both of real and personal property, roughly in the proportions of half and half. If the testatrix had simply given to Bessie and Helen without more, they would have taken the whole interest.
The gift under discussion is to “Bessie and Helen and their issue”. Did the testatrix mean the words “and their issue” to describe the quality of the estates which Bessie and Helen took; or did she mean to create a substitutionary gift in case Bessie and Helen died before the time of distribution; or did she mean something else? If the conclusion is the first alternative, lawyers call the word “issue” a word of limitation; and in the second alternative they call it a word of purchase.
It seems to me that we have got away from the use of “words of limitation” even in dealing with real estate. I am quite sure that the layman has little or no idea of such a thing. I doubt if many lawyers are conscious of words of limitation even when filling in the conventional form of deed which they buy at the stationer’s. For an interesting discussion somewhat along these lines, dealing with the Act of June 9, 1897, P. L. 213, see English’s Estate, 270 Pa. 1.
I therefore think that when a modern testatrix gives to “Bessie and her issue” or when she gives to “Bessie or her issue” she does not intend the word “issue” to define the quality of Bessie’s estate. It is more probable that she means to say “to Bessie if living at the time of distribution, and if not, then to her issue; that is to say, *597to her living children and the children of any who are then dead, and so on”.